DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to a communication filed on 03/28/22. Claims 1-20 are pending.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 03/28/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al US (20170147040) in view of Song et al (US 20130201621) and Castaneda et al (US 20070081818).

Regarding claim 1, Han et al US 20170147040) teach an electronic apparatus, comprising (Fig.1, a display apparatus): an electronic panel (100) which includes a penetration hole that penetrates the electronic panel (100) (Fig. 1(100), [0050], display panel 100, [0009], a portion of the logo pattern being exposed through the logo hole); the penetration hole in a thickness direction of the electronic apparatus ([0009], a portion of the logo pattern being exposed through the logo hole); a window (200) spaced apart from in the thickness direction of the electronic apparatus (Fig. 1(200), [0053], the window substrate 200 may be located at the display panel 100 to cover the display panel 100), wherein the electronic panel (100) is interposed between the window (200) (Fig. 1(200), [0053], the window substrate 200 may be located at the display panel 100 to cover the display panel 100).


Han et al do not teach an electronic module overlapping the penetration hole in a thickness direction of the electronic apparatus; a window spaced apart from the electronic module in the thickness direction of the electronic apparatus, wherein the electronic panel is interposed between the window and the electronic module, and a supporter disposed  between the window and the electronic module, the supporter disposed in an inner space of  a main penetration hole formed at least partially by the penetration hole that penetrates the electronic panel.

Song et al (US 20130201621)  teach an electronic module(42) overlapping the penetration hole (42c) in a thickness direction of the electronic apparatus; wherein the electronic panel is interposed between the window and the electronic module(42) and a supporter (45) disposed between the window and the electronic module(42), the supporter(45)  disposed in an inner space of a main penetration hole (42c) formed at least partially by the penetration hole(42c) that penetrates the electronic panel (Fig. 5 (40), [0055], the hinge unit 40 includes a cam portion 42e integrally provided at a portion adjacent to the second hinge hole 42c of the second hinge member 42, a cam member 44 installed at the hinge axle 43 to be axially movable, and an elastic  member 45 to elastically support the cam member 44 toward the cam portion 42e, note that in Fig. 5, it would be obvious to configure an elastic member 45  with hinge hole 42c because of the elasticity of an element 45 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.

Han et al (as modified by Song et al) do not teach an electronic module overlapping the penetration hole in a thickness direction of the electronic apparatus and including a camera or a sensor.

Castaneda et al (US 20070081818) teach that it is known to place a camera in the hinge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus (as modified by Song et al) with Castaneda’s camera, the use of which helps   hide the camera in the base of the phone while making it look like it is on the flip as taught by Castaneda et al.


Regarding claim 15, Han et al teach an electronic apparatus, comprising (Fig.1, a display apparatus): an electronic panel (100) which includes a penetration hole that penetrates the electronic panel(100) (Fig. 1(100), [0050], display panel 100, [0009], a portion of the logo pattern being exposed through the logo hole); is positioned within the penetration hole([0009], a portion of the logo pattern being exposed through the logo hole); a flexible window(200)  disposed on the electronic panel (100) and configured to cover the penetration hole (Fig. 1(200), [0053], the window substrate 200 may be located at the display panel 100 to cover the display panel 100, [0009], a portion of the logo pattern being exposed through the logo hole); 

Han et al do not teach an electronic module, wherein at least a portion of the electronic module is positioned within the penetration hole; and a supporter overlapping with the penetration hole and disposed between the electronic module and the window, the supporter disposed in an inner space of the penetration hole.
Song et al teach an electronic module (42), wherein at least a portion of the electronic module (42) is positioned within the penetration hole (42c); and a supporter (45) overlapping with the penetration hole (42c) and disposed between the electronic module (42) and the window (Fig. 5 (40), [0055], the hinge unit 40 includes a cam portion 42e integrally provided at a portion adjacent to the second hinge hole 42c of the second hinge member 42, a cam member 44 installed at the hinge axle 43 to be axially movable, and an elastic member 45 to elastically support the cam member 44 toward the cam portion 42e), the supporter (45) disposed in an inner space of the penetration hole (42c) (Fig. 5 (40), [0055], the hinge unit 40 includes a cam portion 42e integrally provided at a portion adjacent to the second hinge hole 42c of the second hinge member 42, a cam member 44 installed at the hinge axle 43 to be axially movable, and an elastic  member 45 to elastically support the cam member 44 toward the cam portion 42e, note that in Fig. 5, it would be obvious to configure an elastic member 45 with hinge hole 42c because of the elasticity of an element 45 ).


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.

Han et al (as modified by Song et al) do not teach an electronic module including a camera or a sensor.

Castaneda et al (US 20070081818) teach that it is known to place a camera in the hinge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus (as modified by Song et al) with Castaneda’s camera, the use of which helps   hide the camera in the base of the phone while making it look like it is on the flip as taught by Castaneda et al.




Regarding claims 2, and 16, Han et al do not teach the supporter has an elastic property 

Song et al teach the hinge unit 40 including an elastic member 45 to elastically support the cam member 44 toward the cam portion 42e [0055].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 including an elastic member 45 as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.

Regarding claims 3 and 20, Han et al teach optically transparent ([0058], the base substrate 210 may have a transparent property, such that light may be transmitted therethrough).

Han et al do not teach the supporter is optically transparent.

Song et al teach an elastic member 45 to elastically support the cam member 44 toward the cam portion 42e [0055].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 including an elastic member 45 as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.

Regarding claims 4 and 19, Song et al teach the supporter has a shape of a convex lens (see the elastic member 45 in Fig. 5, note that elasticity nature allows to have a flexible shape)
Regarding claim 5, Han et al teach an adhesion layer that is disposed and the window (200) to attach to the window (200) ([0053], the window substrate 200 may be located at the display panel 100 to cover the display panel 100, [0088], as the resin layer RS is hardened, the display panel 100 and the window substrate 200 may be combined together).

Han et al do not teach an adhesion layer that is disposed between the supporter and the window to attach the supporter to the window.

Song et al teach an elastic member 45 to elastically support the cam member 44 toward the cam portion 42e [0055].


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 including an elastic member 45 as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.

Regarding claims 6-7, Han et al teach an adhesion layer that is disposed wherein the adhesion layer is configured to expose at least a portion ([0088], as the resin layer RS is hardened, the display panel 100 and the window substrate 200 may be combined together), wherein the adhesion layer is configured to expose at least a portion of the supporter.

Han et al do not teach an adhesion layer that is disposed between the supporter and the electronic module to attach the supporter and the electronic module to each other, wherein the adhesion layer is configured to expose at least a portion of the supporter.
Song et al teach the hinge unit 40 includes a cam portion 42e integrally provided at a portion adjacent to the second hinge hole 42c of the second hinge member 42, a cam member 44 installed at the hinge axle 43 to be axially movable, and an elastic  member 45 to elastically support the cam member 44 toward the cam portion 42e [0055].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 including an elastic member 45 and the hinge member 42 as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.

Regarding claim 8, Han et al do not teach at least a portion of the electronic module is positioned within the penetration hole.

Song et al teach the hinge unit 40 includes a cam portion 42e integrally provided at a portion adjacent to the second hinge hole 42c of the second hinge member 42, a cam member 44 installed at the hinge axle 43 to be axially movable, and an elastic member 45 to elastically support the cam member 44 toward the cam portion 42e [0055].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 including hinge member 42 and hinge hole 42c as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.


Regarding claim 9. Han et al teach an optical film (240)disposed between the electronic panel (100) and the window (200) (Fig. 1(200, 100), [0053], the  window substrate 200 may be located at the display panel 100 to cover the display panel 100, [0086], the second printing layer 240 may overlap, or may be overlapped by, the first printing layer 220); and an adhesion layer (RS) disposed between the optical film(240)  and the window (200)(see the configuration of the second printing layer 240, window substrate 200, and the resin layer RS in Fig. 2A), wherein the optical film (240) has a hole (OP3) that penetrates the optical film (240)  and forms a portion of the main penetration hole ([0085], a third opening OP3 is defined by the second printing layer 240).

Regarding claim 10, Han et al teach the adhesion layer is optically transparent ([0089], the photo-curable resin layer RS located adjacent the inner wall of the second printing layer 240 might not be hardened, [0119), the resin layer RS may include a transparent polymer resin).
Regarding claim 11, Han et al teach the adhesion layer (RS) has a hole (OP1, OP2, OP3) that penetrates the adhesion layer (RS and forms a portion of the main penetration hole (0119] Referring to FIGS. 8F and 8G, a first space 400 (shown in FIG. 8G) in areas of the first, second, and third openings OP1, OP2, and OP3 (shown in FIG. 8F) may be filled with a resin layer RS)
Regarding claim 12, Han et al teach the adhesion layer (RS) overlaps with the penetration hole; and is attached to the adhesion layer (OP1, OP2, OP3 0119] Referring to FIGS. 8F and 8G, a first space 400 (shown in FIG. 8G) in areas of the first, second, and third openings OP1, OP2, and OP3 (shown in FIG. 8F) may be filled with a resin layer RS).

Han et al do not teach the supporter is attached to the adhesion layer.

Song et al teach the hinge unit 40 including an elastic member 45 to elastically support the cam member 44 toward the cam portion 42e [0055].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus with Song’s hinge unit 40 including an elastic member 45 as illustrated in Fig. 5, the use of which helps construct an electronic apparatus which may be placed on a reference surface to be conveniently usable as taught by Song et al.


Regarding claim 18, Han et al teach the window (200) comprises polyimide or glass ([0057], the window substrate 200 includes a first printing layer 220, [0070], the first printing layer 220 may include a polymer resin and a first pigment).

6.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al US 20170147040) in view of Song et al (US 20130201621), and Castaneda et al (US 20070081818) further in view of Chu et al (US 20190011954).

Regarding claims 13-14, Han et al (as modified by Song et al) and Castaneda et al) do not teach the window is foldable along a predetermined folding axis, wherein the window has a thickness of about 50 .mu.m or less.


Chu et al (US 20190011954) teach the following:
a foldable electronic device assembly is provided that comprises: a foldable electronic device substrate; and a foldable glass element disposed over the device substrate, the glass element comprising a thickness from about 25 .mu.m to about 200 .mu.m [0229].


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus (as modified by Song et al and Castaneda et al) with Chu’s a foldable glass element, the use of which help achieve a more reliable use in flexible substrate and/or display applications as taught by Chu.

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al US 20170147040) in view of Song et al (US 20130201621) and Castaneda et al (US 20070081818) further in view of Lee et al (US 20160095172).

Regarding claim 17, Han et al teach the electronic panel comprises a base layer (see the bottom of the display panel 100 in Fig. 1), a pixel layer ([0052], the display panel 100 may include a plurality of pixels in the pixel area PA), which is disposed on the base layer and includes a plurality of pixels ([0052], the display panel 100 may include a plurality of pixels in the pixel area PA, see the layer of the display panel 100 in Fig. 1), and, and the penetration hole penetrates at least the base layer ([0055], the housing member 300 may further house a printed circuit board (PCB) on which a plurality of active elements and/or a plurality of passive elements may be mounted, note that as shown in Fig. 1, the PCB must penetrate with the bottom of display panel 100 for functionality to take effect).


Han et al (as modified by Song et al and Castaneda et al) do not teach an encapsulation layer disposed on the pixel layer.

Lee et al (US 20160095172) teach a first inorganic encapsulation layer disposed in the pixel area [0241].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Han’s display apparatus (as modified by Song et al and Castaneda et al) with Lee’s encapsulation layer, the use of which helps achieve a more flexible organic light emitting display as taught by Lee et al.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	May 6, 2022